957, 1000-01 (1991) (plurality opinion). We conclude that the district
                      court did not abuse its discretion at sentencing, and we
                                  ORDER the judgment of conviction AFFIRMED.




                                                                                    J.
                                                         Parraguirre


                                                                  .5E
                                                         Saitta


                      cc:   Hon. Michelle Leavitt, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1907A 004)114(7